West Coast 2014-7, LLC v Fernandez (2020 NY Slip Op 04198)





West Coast 2014-7, LLC v Fernandez


2020 NY Slip Op 04198


Decided on July 22, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 22, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
RUTH C. BALKIN
CHERYL E. CHAMBERS
PAUL WOOTEN, JJ.


2018-13426
 (Index No. 604669/16)

[*1]West Coast 2014-7, LLC, appellant, 
vRamon Fernandez, et al., respondents, et al., defendants.


The Margolin & Weinreb Law Group, LLP, Syosset, NY (Tiffany L. Henry and Alan H. Weinreb of counsel), for appellant.
Grausso & Foy, LLP, Patchogue, NY (William Grausso and Edmond R. Foy of counsel), for respondents.

DECISION & ORDER
In an action to foreclose a mortgage, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Linda J. Kevins, J.), dated September 14, 2018. The order, insofar as appealed from, denied those branches of the plaintiff's motion which was for summary judgment on the complaint insofar as asserted against the defendants Ramon Fernandez and Edward Fernandez and for an order of reference.
ORDERED that the order is affirmed insofar as appealed from, with costs.
The record on appeal does not establish, as a matter of law, that this action was not barred by the six-year statute of limitations, as asserted in the answer interposed by the defendants Ramon Fernandez and Edward Fernandez (hereinafter together the defendants) (see Freedom Mtge. Corp. v Engel, 163 AD3d 631, 633, lv granted in part 33 NY3d 1039).
Accordingly, we agree with the Supreme Court's determination to deny those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against the defendants and for an order of reference.
SCHEINKMAN, P.J., BALKIN, CHAMBERS and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court